DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 10-16, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
first with propylene oxide and then ethylene oxide to form an alkoxylated polyethylene amine.  Within the specification as filed, however, there is no explicit disclosure illustrating the sufficient specificity of reacting the polyethylene first with propylene oxide and then with ethylene oxide to form the alkoxylated polyethylene amine.  The Examiner acknowledges [0028]-[0029] of the specification as providing for a reaction sequence to prepare the surfactant, but such a reaction sequence does not provide for the surfactant produced by the method in the order as instantly claimed, specifically with regard to the addition of the propylene oxide and ethylene oxide.  The mere addition of each of propylene oxide and ethylene oxide to the polyethylene amine that is then quaternized that is shown does not provide explicit provision for first reacting the polyethylene amine with the propylene oxide and then the ethylene oxide as claimed.  For example, each component of TEPA, PO and EO could, based on the reaction sequence, be placed in a vessel at the same time so as to produce the TEPA alkoxylate and then reacted with the methyl chloride to form the quaternized TEPA alkoxylate.  
Claims 21 and 22 are each rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 21 recites “wherein a concentration of the propylene oxide is in the range of about 30% to about 97% by weight of the polyethylene amine and the ethylene oxide.”  Within the specification as filed, however, more specifically [0028] thereof, Applicant by weight of the compounds reacting to form the TEPA alkoxylate.”  The Examiner acknowledges claim 21 requires the polyethylene amine presence as “by weight of the reactants to form the alkoxylated polyethylene amine.”  However, as shown above, with respect to the propylene oxide, the concentration is presented by weight of the polyethylene amine and the ethylene oxide.  Based on [0028], it appears all the concentrations claimed should be on the same basis, i.e., by weight of the compounds reacting to form the alkoxylated polyethylene amine.  
Claim 22 recites “wherein a concentration of the ethylene oxide is in the range of about 3% to about 50% by weight of the polyethylene amine and the propylene oxide.”  Within the specification as filed, however, more specifically [0028] thereof, Applicant discloses “The concentration of the TEPA can be in the range of 0.2% to about 10%; the concentration of the propylene oxide in the range of about 30 to 97%; the concentration of the ethylene oxide in the range of about 3% to about 50% by weight of the compounds reacting to form the TEPA alkoxylate.”  However, as shown above, with respect to the ethylene oxide, the concentration is presented by weight of the polyethylene amine and the propylene oxide.  Based on [0028], it appears all the concentrations claimed should be on the same basis, i.e., by weight of the compounds reacting to form the alkoxylated polyethylene amine.  

Claim Rejections - 35 USC § 102/ Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5, 6, 7, 10, 11 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hulskotter et al. (US 2015/0057211 – cited previously).
With respect to independent claim 1, Hulkotter et al. discloses a treatment fluid comprising: a base fluid ([0250]; [0260]; [0264]); and a surfactant, wherein the surfactant is a quaternized alkoxylated ([0058]-[0059]) polyethylene amine ([0029]-[0041]; [0044], wherein at least diethylene triamine is disclosed) produced by: reacting a polyethylene amine with reactants consisting essentially of propylene oxide then ethylene oxide ([0068]-[0072]; wherein the polyamine is reacted with propylene oxide and then additional ethylene oxide) to form an alkoxylated polyethylene amine ([0068]-[0072]); and reacting the alkoxylated polyethylene amine with a quaternization agent ([0058]-[0062]).  
It is noted [0023] of the instant specification recites “The surfactant can be a quaternized alkoxylated polyethylene amine (PEA) polymer” wherein such polymers include diethylenetriamine.  As such, Hulskotter et al.’s disclosure of a polymer that is a quaternized alkoxylated polyethylene amine, wherein the alkoxylated polyethylene amine is alkoxlyated diethylenetriamine ([0044]), provides for forming of the alkoxylated polyethylene amine as claimed.
The Examiner notes, Hulskotter et al. provides for reacting the polyethylene amine with only a portion of the EO, followed by reaction thereof with the PO and then the remainder of the EO so as to form the alkoxylated polyethylene amine ([0068]), thereby providing for reactants first reacted with the propylene oxide and then the ethylene oxide,” it has been held “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior produce was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In re Thorpe provided for a claim directed to a novolac color developer; the process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim, however, was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.  In the present case, the fact that a portion of the EO is first added in Hulksotter followed by PO and then additional EO that results in an alkoxylated polyamine of diethylene triamine, i.e., the same alkoxylated polyamine of Applicant, appears to suggest the same product/result of independent claim 1 since the end product contains polyethylene amine that is reacted with both propylene oxide and ethylene oxide to form an alkoxylated polyethylene amine.
Additionally, and/or alternatively, within the instant specification, Applicant defines the process of making the instant product in [0028] as a reaction sequence of TEPA + PO + EO.  Although the specification states wherein the reaction may occur in any sequence, the specification fails to positively identify any particular criticality as associated with TEPA + at the same time, TEPA + PO and then + EO or TEPA + EO and then + PO.  It is the position of the Office that each combination would provide for the same result of an alkoxylated polyethylene amine since no criticality or unexpected results have been explicitly associated with any of the noted mechanisms for production of the alkoxylated polyethylene amine.  Given the finite number of possibilities of forming an alkoxylated polyethylene amine, absent any evidence of criticality or unexpected results achieved by using one particular process over the other, it would have been obvious to one having ordinary skill in the art to try forming the alkoxylated polyethylene amine of Hulksotter by the process as claimed since there are only a finite number of processes used to form an alkoxylated polyethylene amine, as identified by Applicant, and, as such, one of ordinary skill would recognize the ability to use such a process as claimed so as to provide for formation of the alkoxylated polyethylene amine.  Furthermore, it has been held that changes in sequence of adding ingredients are obvious absent any new or unexpected results.  See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) wherein a prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.  See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) wherein the selection of any order of performing process steps was held as prima facie obvious in the absence of new or unexpected results and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) wherein the selection of any order of mixing ingredients is prima facie obvious.

With respect to depending claim 5, Hulskotter et al. discloses the quaternized alkoxylated polyethylene amine produced with the same components and by the same process as disclosed by Applicant in [0028] of the specification as filed.  Although silent to such a surfactant produced thereby as cationic, since the quaternized alkoxylated polyethylene amine of Hulskotter et al. is the same compound as instantly disclosed by Applicant, it is the position of the Office that such a surfactant would inherently act in the same manner as claimed, i.e., be cationic.  If there is any difference between the surfactant of Hulskotter et al. and that of the instant claims, the difference would have been minor and obvious insofar as because “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102.” See MPEP 2112(111) and In re Best, 562 F2d at 1255, 195 USPQ at 433.

With respect to depending claim 7, Hulskotter et al. discloses wherein the polyethylene amine has a molecular weight in the range as claimed ([0045]).
With respect to depending claim 10, Hulskotter et al. discloses wherein the amount of alkylating agent determines the amount of quaternization of the amino groups in the polymer, i.e., the amount of quaternized moieties, and, wherein such a number can be determined ([0062]).   Additionally, the Examiner notes, the reference discloses DETA, which, as indicated by Applicant in the specification as filed at [0025], has 3 nitrogen atoms.  Although silent to the specific number of quaternized nitrogen atoms in the DETA, and, thus explicitly providing for an amount thereof as falling within the range as claimed, the quaternization of an alkoxylated DETA would provide for at least one quaternized nitrogen atom as claimed since upon quaternization of the DETA, at least one would be quaternized; additionally, the reference discloses wherein up to 100% of the nitrogen atoms may be quaternized (claim 11).  Since DETA has 3 nitrogen atoms, it appears Hulskotter et al. further suggests quaternization of 3 nitrogen atoms.  The Examiner notes, with regard to quaternization of 2 or 3 nitrogen atoms, it has been held “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, and, as such, one of ordinary skill would recognize the optimal number of nitrogen atoms to quaternize in the alkoxylated diethylene triamine in order to provide the desired adjustment of the alkoxylated polymer to the particular formulation in which it is used and/or to achieve better compatibility and/or phase stability of the formulation ([0059]).  For more recent cases applying Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.") 
With respect to depending claim 11, Hulskotter et al. discloses wherein the quaternization agent is selected from the group as claimed ([0064]).
With respect to depending claim 13, Hulskotter et al. discloses wherein the alkoxylated polyamines are present in the cleaning composition in an amount of about 0.1% to about 5% by weight ([0082]).  The reference additionally gives examples of the overall treatment fluid with the balance of water wherein the alkoxylated polyamine is present in an amount of 1.0 or 3.9 wt% (Table 2).  As such, it is the position of the Office that Hulskotter et al. suggests and amount of quaternize alkoxylated polyethyleneamine within the expansive range as claimed.  With regard to any extent not explicitly disclosed by Hulskotter et al., it would have been obvious to one having ordinary skill in the art to provide for such an amount since generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
With respect to dependent claim 14, although silent to the treatment fluid as an oil and gas servicing treatment fluid, the Examiner notes a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in 
With respect to depending claim 16, Hulskotter et al. discloses wherein the treatment fluid is a laundry detergent ([0257]-[0265]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hulskotter et al..
With respect to depending claim 21, Hulskotter et al. discloses various examples wherein propylene oxide is used to form the alkoxylated polyethylene amine ([0272]-[0274]; [0275]-[0276]; [0278]-[0279]; [0281]-[0282]; [0284]-[0285]).  The reference additionally suggest in general the amount of propylene oxide used in such a process in moles ([0068]-[0072]).  Based on the amount of propylene oxide used in the examples to form the alkoxylated polyamine, with the corresponding amounts of polyamine suggested therein, and suggestions of Hulskotter et al., in general, with respect to moles of propylene oxide, as well as Hulskotter et al.’s teaching that In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
With respect to depending claim 22, Hulskotter et al. discloses various examples wherein ethylene oxide is used in the production of the alkoxylated polyethylene amine ([0269]-[0271]; [0273]-[0276]; [0278]-[0279]; [0281]-[0282]; [0284]-[0285]).  The reference additionally suggest in general the amount of ethylene oxide used in such a process in moles ([0068]-[0072]).  Based on the amount of ethylene oxide used in the examples to form the alkoxylated polyamine and suggestions of Hulskotter et al., it would have been obvious to one having ordinary skill in the art to provide for a concentration of ethylene oxide with the extensive concentration range as claimed since generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").


Response to Arguments
Applicant’s arguments with respect to the 35 USC 112, first paragraph, rejections as set forth in the final office action have been fully considered.   
The Examiner acknowledges withdrawal of the enablement rejection as set forth therein.
A new grounds of rejection has been made with regard to the written description for the reaction sequence as presented in the currently pending claims.  The Examiner acknowledges Applicant’s remarks filed 08/04/21, wherein Applicant asserts paragraphs 23 and 28 suggest the alkoxylated polyethylene amine be formed from PA, PO and EO, wherein there are only three possible reaction sequences of PA + PO and then EO, PA + PO and EO at the same time or PA + EO and then PO.  Although such are the three potential sequences, it is the position of the Office that such disclosure is insufficient to clearly suggest with sufficient specificity the requirement of first PO and then EO.  As such, the rejection is modified to reflect the current claim language, but maintained.  
Applicant's amendments as set forth in the after final response filed 08/04/21 with respect to the 35 USC 112 second paragraph rejections as set forth in the final office action mailed 05/07/21 have been fully considered and are sufficient to overcome the rejections under 35 USC 112, second paragraph, as set forth therein.  The Examiner notes, the mark-ups have not been shown in the claims as filed 09/28/21; the claims as filed 08/04/21 were not entered, and, as such, any and all amendments filed after the final rejection should be marked up in the claims for entry with the RCE.  The Examiner notes, the markups have not been shown in the claim set as filed 09/28/21 that made the corrections to overcome the rejections of claims 15 and 22 in the 
In future responses, all claim amendments must be shown through appropriate mark-ups throughout prosecution.
Applicant’s arguments with respect to the prior art have been fully considered; Applicant notes in the reply filed 09/28/21 wherein the claims have been amended to require wherein the polyethylene oxide is first reacted with the PO and then reacted with the EO and it is believed such are sufficient to overcome the rejection of record.  Upon further consideration, however, a modified grounds of rejection has been set forth above under 102/103.
The Examiner acknowledges Applicant’s additional arguments presented in the after final response filed 08/04/21 wherein Applicant asserts the reference fails to disclose reactants consisting of PO first and then EO.  Applicant further notes the declaration previously of record as showing the reactant used to produce the alkoxylated polyethylene amine can have a significant effect on the structure and properties of the alkoxylated polyethylene amine.  Applicant asserts Hulksotter does not teach reacting a polyamine with reactants consisting essentially of PO first and then EO since the reference instead contacts the polyamine with EO then PO then EO.  Applicant additionally asserts the alkoxylated polyethylene amine produced by the reaction sequence of Hulksotter will have inherently different properties than the quaternized alkoxylated polyethylene amine produced by the process of amended claim 1 because the quaternized alkoxylated polyethylene amine of Hulksotter is produced by a different process and reaction sequence and will inherently have different characteristics such as water solubility, the wettability of solids and melting point as compared to the quaternized alkoxylated polyethylene amine made by the process of amended claim 1.  The Examiner notes, however, 
Applicant’s arguments with respect to the rejections of claims under 103 as being unpatentable over Hulksotter have been fully considered, but they are not persuasive.
Applicant asserts Hulksotter does not disclose each and every element of claim 1; however, it is the position of the Office the grounds of rejection as modified above provides for the elements as claimed. 
Applicant further asserts Hulksotter discloses compositions comprising water soluble alkoxylated polyamines with a low melting point and the order of addition of EO-AO-EO is generally understood when trying to reduce pour point of block polymers that contain more EO than AO while instant claim 1 is formed by a specific reaction sequence with PO and then EO to create a desired water solubility and less the affinity of both oil and water on a surface, wherein support for such is found in the previously filed Declaration.  Applicant asserts the desirable properties are different and there is no suggestion to modify Hulksotter.  
The Examiner first notes the specific reaction sequence is not clearly defined with sufficient specificity as to the criticality thereof in the specification as filed.  Additionally, the properties of water solubility and affinity to oil and water are not defined within the instant claims, nor are they specified in the specification as filed as affected by the specific reaction sequence.  Lastly, with regard to Hulksotter’s product as containing more EO than AO, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/19/22